Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS’s filed 3/23/21 and 9/14/20 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-30, 33-35, 37-40, 42-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NL 1033845.
NL 1033845 shows the following:
25. {New) An actuator, comprising: first 100 and second 51 structural units arranged independently of one another: an engagement means 103 arranged in the first structural unit; a drive motor (100; Fig 4) in driving relationship to the engagement means, said the drive motor being arranged in the first structural unit: an anti-backbend chain in engagement with the engagement means (103, 94, 96): and a chain depot 51 arranged in the second structural unit.
26. (New) The actuator of claim 25, wherein the chain depot comprises a housing, said anti-backbend chain being configured for being stowed in the housing. (51 houses and guides chain 60)

28. (New) The actuator of claim 26, wherein the housing is made of multiple parts. (51, 80)
29. (New) The actuator of claim 25, further comprising a guide element arranged in the chain depot. (the chain is guided in 51 by virtue of the shape)
30. (New) The actuator of claim 29, wherein the guide element is configured to deflect the anti-backbend chain in an unloaded portion of the anti-backbend chain. (the chain can be loaded or unloaded depending on the state of the motor/reversing directions)
33. (New) The actuator of claim 25, wherein the anti-backbend chain has an end which is remote from operation and fastened in a region of the chain depot. (97)
34. (New) The actuator of claim 33, wherein the operation-remote end of the anti-backbend chain is positioned in the chain depot when the actuator assumes a maximum extended stroke. (the stroke is dependent on the logic in the motor)
35. (New) The actuator of claim 25, wherein the first structural unit has a housing, said second structural unit being arranged outside the housing of the first structural unit. (they are separates – see Figure 5)
37. {New) The actuator of claim 25, wherein the first structural unit is arranged separately from the second structural unit. (See Figure 5)
38. (New) The actuator of claim 25, wherein the first structural unit and the second structural unit each have a fastening element. (D, 97)
39. (New) The actuator of claim 25, wherein the second structural unit is positioned and/or fastened independenily of the first structural unit. (101)
40. (New) The actuator of claim 25, wherein the second structural unit is positioned and/or fastened at a distance from the first structural unit. (51, 100 are separated and at a distance from one another)

43. (New) The actuator of claim 42, wherein the connecting element is connectable to the first structural unit and/or the second structural unit. (90 is connected to both the chain and 100)
44. (New) The actuator of claim 42, wherein the connecting element is designed as a guide clement configured to guide the anti-backbend chain between the first structural unit and the second structural unit. (51 guides the chain)
45. (New) The actuator of claim 42, wherein the connecting element is designed as a guide element configured to deflect the anti-backbend chain between the first structural unit and the second structural unit. (90 and 60 connect and guide)
48. (New} The actuator of claim 42, wherein the connecting element is designed as a rail. 92
47, (New) The actuator of claim 42, wherein the connecting element is designed as a tube. (90 passes through 92)
48. (New) The actuator of claim 42, wherein the connecting element is designed to be flexibly bendable. (Insofar as definite, the connecting element if flexibly bendable)

Allowable Subject Matter
Claims 31-32, 36, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658